Exhibit INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS JULY 29, 2009 1 Management’s Discussion and Analysis (MD&A) (July 29, This discussion and analysis should be read in conjunction with the unaudited Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) as at and for the three and six month periods ended June 30, 2009 and 2008, the December 31, 2008 MD&A and audited Consolidated Financial Statements and the MD&A and unaudited Interim Consolidated Financial Statements as at and for the three months ended March 31, 2009 and 2008.The Company’s Consolidated Financial Statements and the financial data included in the MD&A have been prepared in accordance with accounting principles generally accepted in Canada (Canadian GAAP). All comparisons are between the quarters ended June 30, 2009 and 2008, unless stated otherwise.All amounts are in Canadian dollars unless otherwise indicated. Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’. Second Quarter Results Summary · Cash provided by operating activities during the quarter was $1.1 billion, a decrease from $1.5 billion a year ago, primarlydue tolower prices. Year-to-date cash provided by operating activities was $2.2 billion. · Net income was $63 million, down from $426 million a year earlier, also driven by lower prices. · Production averaged 424,000 boe/d, 2% below the second quarter of 2008.Year-to-date, production from continuing operations has averaged 426,000 boe/d, 6% above last year. · Netbacks were down 55% from a year earlier, averaging $27.41/boe with both oil and natural gas prices significantlylowerdue to the global economic slowdown. · Talisman has continued to strengthen its balance sheet.Long-term debt net of cash and cash equivalents and bank indebtedness at quarter end was $2.0 billion, down from $3.9 billion at December 31, 2008. · The Company closed the sale of non-core midstream assets in Alberta and non-strategic properties in Southeast Saskatchewan and Trinidad and Tobago in the second quarter, with total proceeds of $1.3 billion. · Talisman has made exploration discoveries at Huron-1 (Colombia), Grevling (Norway) and Shaw (UK). · The Company is currently producing 30 mmcf/d from the Marcellus Shale play and has increased its 2009 drilling program to approximately 50 wells. 2 Three months ended Six months ended June 30, 2009 2008 2009 2008 Financial (millions of C$ unless otherwise stated) Net income (loss) from continuing operations (433 ) 249 (526 ) 665 Net income from discontinued operations 496 177 1,044 227 Net income 63 426 518 892 C$ per common share Net income– Basic 0.06 0.42 0.51 0.88 – Diluted 0.06 0.41 0.51 0.86 Net income (loss) from continuing operations – Basic (0.43 ) 0.24 (0.52 ) 0.65 – Diluted (0.43 ) 0.24 (0.52 ) 0.64 Production (daily average) Oil and liquids (bbls/d) 204,023 203,332 212,639 201,220 Natural gas (mmcf/d) 1,270 1,226 1,278 1,192 Continuing operations (mboe/d) 416 408 426 401 Discontinued operations (mboe/d) 8 24 11 25 Total mboe/d (6 mcf 1 boe) 424 432 437 426 Higher oil and liquids and natural gas volumes from continuing operations were driven by increased production in Southeast Asia. The Company’s net income was impacted by the decline in global commodity prices. The increase in income from discontinued operations was a result of gains arising on three transactions that closed during the second quarter of 2009 (See ‘Discontinued Operations’ section of this MD&A). Daily Average Production, Before Royalties Three months ended Six months ended June 30, 2009 2009 vs 2008 (%) 2008 2009 2009 vs 2008 (%) 2008 Continuing operations Oil and liquids (bbls/d) North America 31,602 (5 ) 33,136 31,869 (4 ) 33,203 UK 89,936 - 89,886 96,277 12 86,089 Scandinavia 31,165 5 29,709 33,009 8 30,451 Southeast Asia 38,094 6 35,847 37,719 3 36,537 Other 13,226 (10 ) 14,754 13,765 (8 ) 14,940 204,023 - 203,332 212,639 6 201,220 Natural gas (mmcf/d) North America 806 (6 ) 857 815 (3 ) 836 UK 21 11 19 25 56 16 Scandinavia 43 115 20 47 147 19 Southeast Asia 400 21 330 391 22 321 1,270 4 1,226 1,278 7 1,192 Continuing operations (mboe/d) 416 2 408 426 6 401 Discontinued operations North America 5 12 7 12 UK - 4 - 5 Scandinavia - 3 - 2 Other 3 5 4 6 Discontinued operations (mboe/d) 8 (67 ) 24 11 (56 ) 25 Total mboe/d (6 mcf 1 boe) 424 (2 ) 432 437 3 426 3 Production from continuing operations increased by 2% over the previous year due principally to increased natural gas volumes in Southeast Asia.On a year-to-date basis, production from continuing operations increased by 6% as a result of higher liquids production in the UK and increased natural gas volumes in Southeast Asia. Natural gas production from continuing operations in North America decreased by 51 mmcf/d due principally to natural declines and the Edson plant turnaround, partially offset by successful development in the Montney core, Marcellus and Outer Foothills. In the UK, oil and liquids production from continuing operations remained unchanged relative to the second quarter of 2008 since increased production from
